UNITED STATES DISTRICT COURT 
SOUTHERN DISTRICT OF NEW YORK 

    UNITED STATES OF AMERICA,                                                   
                                                                               17‐Cr‐243‐3 (SHS) 
                        ‐against‐   
                                                                                
    SHAHRAM KETABCHI, 
                                                                               OPINION & ORDER 
                                                Defendant. 
 
SIDNEY H. STEIN, U.S. District Judge. 

     On November 7, 2018, at the conclusion of an approximately two‐week long trial, a jury 

convicted defendant Shahram Ketabchi of conspiracy to commit wire fraud and conspiracy 

to commit money laundering. Immediately after the jury rendered its verdict, defendant’s 

trial  counsel  requested  an  extension  of  time  in  which  to  file  any  motions  for  judgment  of 

acquittal  or  for  a  new  trial  pursuant  to  Federal  Rules  of  Criminal  Procedure  29  and  33. 

Although  the  Court  granted  this  request,  the  extended  deadline  in  which  to  file  post‐trial 

motions elapsed without any motion being filed by Ketabchi. Now, more than four months 

after the jury convicted defendant, he seeks permission to file a Rule 33(a) motion nunc pro 

tunc. For the reasons set forth below, Ketabchi’s motion is denied because he has failed to 

demonstrate  that  his  failure  to  comply  with  the  Court’s  extended  deadline  constituted 

excusable neglect. 

I. BACKGROUND 

     In April 2017, Shahram Ketabchi1 was charged in an indictment with participating in an 

extensive  multidefendant  telemarketing  conspiracy.  (Doc.  Nos.  26,  268.)  The  government 

alleges  that  the  defendants  operated  telemarketing  companies  that  sold  essentially 




                                                       
1  Shahram  Ketabchi’s  brother,  Arash  Ketabchi,  was  also  charged  in  this  indictment.  At  all  times  in  this 

opinion, the Court refers to Shahram as “Ketabchi” or “defendant.” 
nonexistent services and products primarily to elderly consumers. The charged fraud, which 

continued from 2013 to 2017, allegedly netted the conspirators millions of dollars. 

    In late October 2018, Ketabchi and his co‐defendant Andrew Owimrin proceeded to trial, 

during  which  each  defendant  testified  in  his  own  defense.  In  early  November,  the  jury 

convicted both Ketabchi and Owimrin on the two counts in superseding indictment S8 (Doc. 

No.  268):  conspiracy  to  commit  wire  fraud  and  conspiracy  to  commit  money  laundering. 

Kenneth Paul, Esq., who had been appointed pursuant to the Criminal Justice Act (Doc. No. 

32), represented Ketabchi before, during, and after the trial. At Paul’s request, the Court also 

appointed Jacob Mitchell, Esq., to represent Ketabchi (Doc. Nos. 50, 51), and both counsel 

participated actively in the defense of this matter. After the jury announced its verdict, Paul 

asked  the  Court  for  an  extension  of  “at  least  30  days”  to  file  any  potential  Rule  29  or  33 

motions. (Doc. No. 350, Tr. 2115.) The Court granted that request, ordering both defendants 

to file any post‐trial motions within 30 days—that is, on or before December 7, 2018. (Id.) 

    The Court did not hear from Ketabchi again until mid‐January. On January 17, 2019, the 

Court  held  a  conference  at  Ketabchi’s  request,  where  he  sought  the  appointment  of  new 

counsel.  At  that  conference,  Paul  shared  that  his  client  “believes  that  he  was  provided 

ineffective assistance of counsel” for “a variety of reasons.” (Doc. No. 366, Tr. 3.) Ketabchi, 

appearing by telephone from California, confirmed that he wanted a new attorney. (Id. at 2, 

4.) He also confirmed that he understood the appointment of new counsel would not result 

in an adjournment of his sentencing date, which had been scheduled since November to take 

place  on  March  27,  2019.  (Id.  at  4–5.)  In  a  subsequent  order  dated  the  same  day  as  the 

conference,  the  Court  relieved  Paul  and  appointed  Richard  Palma,  Esq.,  pursuant  to  the 

Criminal Justice Act to represent Ketabchi. (Doc. No. 357.) 

    A week later, Palma requested—and the Court granted—the appointment of an attorney 

to help him prepare for Ketabchi’s upcoming sentencing hearing. (Doc. Nos. 358, 359.) On 

February 13, 2019, Palma wrote to inform the Court that his client wanted to file a Rule 33 

motion for a new trial, and that Palma would determine whether such action was appropriate 


                                                     2 
by February 22, “if not before.” (Doc. No. 365.) Over two weeks later, on March 4, 2019, Palma 

wrote to the Court seeking an extension of time in which to file Ketabchi’s Rule 33 motion. 

(Doc No. 374.) The Court ordered Palma to file a motion for a nunc pro tunc extension of time 

in which to file a Rule 33 motion for a new trial by March 15 (Doc. No. 376), and he did so 

(Doc. No. 395). 

II. DISCUSSION 

    Defendant  argues  that  his  neglect  to  file  a  Rule  33  motion  by  December  7,  2018,  was 

excusable. Yet the only rationale he provides is that Ketabchi’s new counsel allegedly acted 

promptly in seeking to late file this post‐trial motion. No explanation is provided for why the 

failure  to  meet  the  initial  deadline—which  expired  a  month  before  current  counsel’s 

appointment in this action—is excusable. The Court concludes that Ketabchi may not file a 

motion for a new trial over three months late, on the eve of his scheduled sentencing. 

    A. Legal Standard 

    Pursuant to Federal Rule of Criminal Procedure 33, the Court “may vacate any judgment 

and grant a new trial if the interest of justice so requires.” Fed. R. Crim. P. 33(a). Except where 

his motion is based on newly discovered evidence, a defendant must file his motion for a new 

trial “within 14 days after the verdict or finding of guilty.” Fed. R. Crim. P. 33(b)(2). Rule 45, 

however, provides that the Court may extend this filing deadline “if the party failed to act 

because of excusable neglect.” Fed. R. Crim. P. 45(b)(1)(B). 

    Courts  have  considered  the  following  factors  in  assessing  the  existence  of  excusable 

neglect: (1) the risk of prejudice to the government; (2) the length of the delay and the impact 

on the proceedings; (3) the reason for the delay and whether it was within the defendant’s 

control; and (4) the defendant’s good faith or lack thereof in asking for an extension. E.g., 

United States v. Scali, No. 16‐CR‐466, 2018 WL 3536082, at *2 (S.D.N.Y. July 23, 2018); United 

States v. Pauling, 256 F. Supp. 3d 329, 340 (S.D.N.Y. 2017); United States v. Sabir, 628 F. Supp. 

2d 414, 417 (S.D.N.Y. 2007). The decision whether to grant an extension is within the Court’s 



                                                  3 
discretion. See, e.g., United States v. Owen, 559 F.3d 82, 84 (2d Cir. 2009) (“We conclude that, 

under  these  circumstances,  where  the  Rule  33  motion  is  still  pending  before  the  District 

Court,  the  District  Court  is  in  the  best  position  to  decide,  in  the  exercise  of  its  informed 

discretion, whether [defendant’s] pro se motion was timely under Rule 33 and Rule 45(b).”); 

see also United States v. Malachowski, 623 F. App’x 555, 557 (2d Cir. 2015) (finding no abuse of 

discretion in the district court’s denial of Rule 33 motions as untimely); United States v. Kirsch, 

151 F. Supp. 3d 311, 314 (W.D.N.Y. 2015) (“When a party moves for a new trial after the 14‐

day deadline has expired, a court may extend the deadline in its discretion upon a finding 

that the failure to file a timely motion is due to excusable neglect.”). 

    B. Ketabchi Does Not Set Forth a Basis for Why His Failure to File a Timely Rule 33 

         Motion Amounts to Excusable Neglect 

    Regarding the first two factors used to assess excusable neglect, the government argues 

that allowing Ketabchi to file a nunc pro tunc Rule 33 motion would cause it prejudice. (Doc. 

No. 419, at 2.) While granting defendant’s motion would obviously delay his sentencing, any 

adjournment would not interfere with the sentencings of the other defendants scheduled for 

March  27  and  April  3.  However,  the  government  does  have  “a  significant  interest  in  the 

finality  of  the  verdict  and  in  getting  [defendant]  sentenced.”  Sabir,  628  F.  Supp.  2d  at  417 

(finding  untimely  post‐trial  motions  filed  nearly  three  months  after  the  verdict  despite 

defendant already receiving 45 days to file). Furthermore, prejudice to the government “is at 

least  possible”  given  that  “[a]s  time  goes  by,  the  likelihood  of  trial  witnesses’  becoming 

unavailable increases.” Id. This is particularly true for the elderly victims of the fraud. 

    Moreover, defendant offers absolutely no explanation for why his trial counsel failed to 

file a Rule 33 motion by December 7. The only background provided in his present motion is 

a list of dates, detailing what his current attorney—Palma—has been working on since his 

January appointment. Whether Palma acted promptly is irrelevant to the issue at hand: why 

the extended December 7, 2018, deadline was missed. 




                                                     4 
    Defendant  cites  a  district  court  case  from  the  Eastern  District  of  New  York  for  the 

proposition  that  Rule  45  “permits  the  Court  to  find”  excusable  neglect  where  “substitute 

counsel has ‘acted promptly and in good faith’” in filing a Rule 33 motion. (Doc. No. 397, at 

3  (citing  United  States  v.  Kenner,  272  F.  Supp.  3d  342,  419–20  (E.D.N.Y.  2017))  (emphasis 

added).)  But  Kenner  does  not  compel  finding  excusable  neglect  here.  First,  that  the  rule 

“permits”  certain  discretionary  relief  does  not  mean  such  relief  is  required  in  this,  or  any 

other, case. Second, the question whether substitute counsel’s action was sufficiently prompt 

is one the Court need not reach. 

    This  is  because  Kenner  is  readily  distinguishable.  In  that  case,  the  defendant’s 

relationship with trial counsel was “irretrievably broken.” 272 F. Supp. 3d at 420. Although 

Ketabchi was dissatisfied with Paul, prompting him to seek new counsel, there is no evidence 

of a total breakdown in communication. See United States v. Tingman, No. 11 CR 1040, 2013 

WL 6925018, at *1 (S.D.N.Y. Dec. 23, 2013) (finding inadequate a “blanket explanation” that 

counsel and defendant had “a miscommunication”). In fact, Paul informed the Court that he 

had “been in communication with [his] client . . . since the verdict . . . .” (Doc. No. 366, Tr. 3.) 

Further, Ketabchi did not bring his issues with Paul to the Court’s attention until nearly six 

weeks after the deadline to file a Rule 33 motion had passed. If, as Ketabchi stated at a March 

14, 2019, conference, his issues were with what evidence was or was not presented at trial, it 

was reasonably within defendant’s control to ask his then‐attorney to file a Rule 33 motion. 

See Sabir, 628 F. Supp. 2d at 417–18. Regardless, counsel need not obtain defendant’s consent 

for tactical decisions that do not implicate basic trial rights. See Florida v. Nixon, 543 U.S. 175, 

187 (2004) (listing as such basic trial rights decisions to plead guilty, waive a jury, take the 

stand in one’s own defense, and file an appeal); see also Ida v. United States, 207 F. Supp. 

2d 171, 181 (S.D.N.Y. 2002) (“Rule 33 does not permit a defendant to make a tactical trial 

decision not to call certain witnesses and then to seek a new trial later if the tactic does 

not result in an acquittal.”). 




                                                    5 
    Despite Ketabchi' s statements during conferences concerning his disagreements with his

trial counsel, his present motion makes no factual allegations regarding ineffective assistance

of trial counsel. The Second Circuit has contemplated that a defendant may have "a

reasonable contention" that his failure to timely move was "attributable to excusable neglect"

when he was "[a]t the time" represented by an "allegedly ineffective attorney." United States

v . Brown, 623 F.3d 104, 113 n.5, 114-15 (2d Cir. 2010); see also Scali, 2018 WL 3536082, at *3. But

missed filing deadlines cannot be erased any time a defendant chooses to have new counsel.

Were such a rule to exist, defendants would constantly seek new attorneys, even if replacing

competent ones, simply to have an end-run around Rule 33(b)(2)'s 14-day deadline. In his

motion, Ketabchi has failed to even allege, much less assert supportive facts to show, that his

trial counsel-who mounted an aggressive and nuanced defense at trial in the face of

substantial inculpatory evidence-was ineffective in not filing a Rule 33 motion. Although

the Court has no reason to characterize the sincerity of Ketabchi' s extension request as one

taken in good or bad faith-a factor in assessing the existence vel non of excusable neglect-

the balance of the relevant considerations lead the Court to find defendant's delay to not

constitute excusable neglect.

III. CONCLUSION

    Because Ketabchi has not shown why his failure to file a Rule 33 motion in December

should be excused, his motion for a nunc pro tune extension of time in which to file a Rule

33(a) motion is denied.



Dated: New York, New York
       March 25, 2019

                                              SO ORDERED:



                                                o~!if£
                                                  6
